895 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Harold APPLETON, Defendant-Appellant.
Nos. 89-5427, 89-5580 and 89-6061.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and DOUGLAS W. HILLMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Defendant now moves for leave to proceed in forma pauperis and for permission to acquire additional legal materials and an extension of time in which to file pleadings before this court.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In these consolidated appeals, defendant, James Harold Appleton, seeks review of three separate orders of the United States District Court for the Middle District of Tennessee.  First, he maintains that the district court erred in overruling his motion to correct sentence filed pursuant to Fed.R.Crim.P. 35.  As the basis of his claim for that relief, he maintains that the district court erred when it failed to impose sentence due to his conviction for mail fraud, tax evasion and interstate transportation of stolen property according to the provisions of the Sentencing Reform Act of 1984, 18 U.S.C. Secs. 3551 et seq.  In addition, defendant seeks review of two other orders of the district court which denied his motion under Fed.R.Crim.P. 41(e) for return of a gun collection seized from his home at the time of his arrest and granted the government's motion to correct or modify the record pursuant to Fed.R.App.P. 10(e).


4
This court has carefully reviewed the record and has concluded that the district court did not err in its disposition of any of the matters which are the subject of these appeals.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted.  However, defendant's motion for leave to obtain additional legal materials and an extension of time to file pleadings is hereby denied and the district court's orders are hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, Chief U.S. District Judge for the Western District of Michigan, sitting by designation